LAWRENCE VANDYKE
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

Erika Norman, CA Bar # 268425
Trial Attorney
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, DC 20002
Phone: (202) 305-0475
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for all Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )

                         NOTICE OF FILING JOINT APPENDIX
       In accordance with the Court’s Scheduling Order, ECF No. 7, the parties hereby

notice the filing of the Joint Appendix. The Joint Appendix consists of documents from

the Administrative Record (ECF No. 8) cited by the parties in their merits briefs, ECF

Nos. 10, 12, 19. The parties are also providing an index to the Joint Appendix. The

index provides the Administrative Record file number, document name, and bates range

from the Administrative Record. See ECF No. 8-2.

       As provided by Local Rule 5.4, the parties are providing a hard copy of the filed

Joint Appendix to the Court. Defendants will overnight the hard copy to the Court within

four business days.



Respectfully submitted on this 6th day of September, 2019.



For Plaintiffs
                                          /s/ Thomas S. Waldo (with permission)
                                          Thomas S. Waldo (Alaska Bar No. 9007047)
                                          EARTHJUSTICE
                                          325 Fourth Street
                                          Juneau, AK 99801
                                          Phone: (907) 586-2751
                                          twaldo@earthjustice.org

For Defendants
                                          LAWRENCE VANDYKE
                                          Deputy Assistant Attorney General
                                          U.S. Department of Justice

                                          /s/ Erika Norman     _______________
                                          Erika Norman
                                          Trial Attorney
                                          Natural Resources Section

Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,
Case No. 1:19-cv-00006-SLG                                                        1
                                          4 Constitution Square
                                          150 M Street, NE, Suite 2.900
                                          Washington, DC 20002
                                          Phone: (202) 305-0475
                                          Fax: (202) 305-0506
                                          erika.norman@usdoj.gov




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,
Case No. 1:19-cv-00006-SLG                                                    2
